DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/23/2020 has been entered.
Response to Amendment
Applicant’s amendment filed on 12/23/2020 has been entered. Claims 17 and 27 are amended and pending.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues in the first paragraph of page 4 that claim 17 is distinguished from Janning’s labels, where the contents of different tags can be the same, and that these properties related to different feature signals are not available in the prior art Examiner used. The examiner respectfully disagrees. Janning’s labels can be used to display different prices of different products. Therefore, the pairing side can allocate different feature signals to the tags, and each tag within a range can be configured to include a different feature signal to display the different prices.
Applicant’s arguments with respect to claim 27 have been considered but are moot in view of the new grounds of rejection based on new reference Planton (US 2015/0317896).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janning (US 6,715,676), and further in view of Richardson (US 6,882,274). 
Regarding claim 17, Janning discloses a tag for identifying an object in image (electronic price label tag 122, Fig. 5), comprising: 
a feature changing module, comprising a light source (display 202 and EPL circuitry 204 forming a module, Fig. 5), and changing the light source according to a feature signal (via display 202 on label 122 displays different prices based on message received, col. 3, lines 40-57); and 
a communication module, receiving the feature signal (via infrared receiver 206, Fig. 5), sending a radio signal related to the feature signal (via RF transmitter 502 to transmit a message, when a price change message has been received, col. 5, lines 11-23), and, wherein a pairing side allocates different feature signals to tags that are possibly located within a range of a sensor, therefore each tag within a range of a sensor have different feature signals (via mobile programming unit 702 communicates different prices to different price labels 122 within range, col. 5, lines 31-65).

Richardson teaches a tag can be integrated with a location module, used for acquiring location information of the tag, and transmitting the location information to a communication module, and sending through the communication module the location information to a pairing side (Abstract).
From the teachings of Richardson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tag of Janning to include a location module, used for acquiring location information of the tag, transmitting the location information to the communication module, and sending through the communication module the location information to a pairing side in order to track the location of tags by a reader of tags, thereby allow tags to be found easier later on.
Claim 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janning (US 7,131,584) in view of Stephenson (US 7131584), Ehrman (US 2006/0208892) and Planton (US 2015/0317896).
Regarding claim 27, Janning discloses a device (mobile programming unit 702, Fig. 7, col. 5, lines 31-50), comprising: 
a communication module (IR transmitter), wherein the communication module sends a feature signal, wherein the feature signal comprises a command for controlling a light source, wherein feature signal is command of a change and a duration of one or more light sources (via messages to change price displayed, display 202 on label 122 displays different prices based on message received, col. 3, lines 40-57); 
an inherent processing unit, wherein the processing unit receives, from a paring side through the communication module, information of tags that are possibly located within a range, feature signals 
Janning fails to disclose the processing unit further configured to receive an image signal of an image sensor, generates an image identification result, and stores the image identification result in a storage module; and the device including the storage module.
Stephenson teaches a device (scanner/writer 80) to read labels including a storage module to store image identification results (via inherent storage module for storing data generated from scanned object identity code, col. 2, lines 62-66 and Fig. 1) and configured to receive an image signal of an image sensor, generates an image identification result, and stores the image identification result in the storage module (via scanner 84 to read barcodes and storing of information read to be processed and identified, col. 6, lines 42-47).
From the teachings of Stephenson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Janning to include the processing unit further configured to receive an image signal of an image sensor, generates an image identification result, and stores the image identification result in a storage module; and the device including the storage module in order to allow scanning of products associated with electronic price labels, thereby improve functionality of the device (programming unit) of Janning.
Janning and Stephenson fails to disclose a location module, used for acquiring sensing range information of the image sensor, transmitting the sensing range information to the communication module, and sending through the communication module the sensing range information to the pairing side.
 Ehrman teaches a reader can be configured to include a location module to acquire the location of the reader and the reader configured to send the location information of the reader to a 
From the teachings of Ehrman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Janning and Stephenson to include a location module, used for acquiring sensing range information of the image sensor, transmitting the sensing range information to the communication module, and sending through the communication module the sensing range information to the pairing side in order to allow tracking and record keeping of the device.
The combination of Janning, Stephenson and Ehrman fails to disclose the image identification result is generated using feature signal.
Planton teaches a smart label that changes feature information displayed on the label and allows reading of feature signal from the smart label to provide information visually, and wirelessy by an interrogator (in response to receiving an initiating interrogation signal transmits a response signal that includes a first component that identifies the smart label and second component that provides data generated at the sensor in response to an environmental parameter, see Abstract and Para. 57-58). 
From the teachings of Planton, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Janning, Stephenson and Ehrman to include the image identification result is generated using feature signal in order to ensure image identification is performed accurately, therefore improve accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moseley (US 2008/0012722) teaches a system and method for controlling a variable light source where a variation in the light source can be triggered by utilizing a product identifier, such as for example RFIDs associated with the product being displayed to tell the controller to control the variable display case lighting to vary its color/intensity to change the lighting to best showcase the product; or utilizing UPC codes, scanned using a handheld device to accomplish the same objective; or utilizing motion/infrared/ultrasonic sensors particularly when lighting is to be turned off to conserve on power consumption. For example, red meat and poultry each may require their respective different lighting to be best displayed; thus red meat products may have a different RFID than poultry items; and gold jewelry items may have a different RFID than sterling silver jewelry items.
Herranen (US 2020/0005105) teaches a method, comprising: providing a combination of a package and a label attached to the package, wherein the label comprises a fluorescent substance, illuminating the label with excitation light so as to cause the label to emit fluorescence light, capturing an image of the label by using an imaging unit, and detecting the position of the label by analyzing the captured image and/or detecting a degree of adhesion of the label by analyzing the captured image.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689